                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

BELKYS GARCIA DOMINGUEZ,

     Plaintiff,

v.                               Case No. 8:19-cv-2439-T-33JSS

AMERISURE MUTUAL INSURANCE
COMPANY,

     Defendant.
_____________________________/

                             ORDER

     This matter is before the Court on consideration of

Defendant   Amerisure Mutual Insurance Company’s Motion to

Dismiss, or in the Alternative, Motion to Consolidate, and

Motion to Dismiss, or in the Alternative, Unopposed Motion to

Abate Plaintiff’s Cause of Action for Bad Faith, filed on

October 3, 2019. (Doc. # 4). Plaintiff Belkys Garcia Dominguez

responded on November 5, 2019. (Doc. # 15). For the reasons

that follow, the Motion is granted as set forth below.

I.   Background

     This case arises from a car accident that occurred on

May 23, 2017. (Doc. # 1-1 at 1). Dominguez was driving a

vehicle owned by her employer, Commercial Pool Cleaners,

Inc., in the course of her employment when she was hit by




                              1
another driver. (Id. at 3, 12). As a result of the accident,

Dominguez allegedly suffered severe injuries. (Id. at 3).

     Amerisure had issued Commercial Pool Cleaners a car

insurance     policy     that        included      underinsured         motorist

benefits. (Id.). Amerisure disagreed with Commercial Pool

Cleaners     and    Dominguez,       however,      about       the    amount    of

underinsured motorist benefits available under the policy.

     Amerisure thus initiated a declaratory judgment action

against Dominguez and Commercial Pool Cleaners in federal

court on November 26, 2018; that case remains pending before

Judge Bucklew. See Amerisure Mutual Insurance Company v.

Commercial Pool Cleaners, Inc. et al, 8:18-cv-2878-T-24AAS

(Doc. # 1). There, Amerisure seeks a determination as to

whether     the    policy     provides      $50,000       or    $1,000,000      in

underinsured       motorist     coverage.        That      determination        is

necessary because, according to Amerisure, Commercial Pool

Cleaners signed a form selecting both $1,000,000 and $50,000

as   the     underinsured       motorist         limits.        Id.    Amerisure

voluntarily       dismissed    its    claim      against       Commercial      Pool

Cleaners and is now pursuing the declaratory judgment action

against Dominguez alone. See Id. at (Doc. ## 13-14).

     Over    nine    months     after      the    first    case       was   filed,

Dominguez initiated this action in state court on September


                                       2
9, 2019. (Doc. # 1-1). Dominguez’s Complaint asserts two

counts against Amerisure: an uninsured/underinsured motorist

claim (Count I) and a bad faith claim under Florida Statute

§ 624.155 (Count II). (Id.).

        Amerisure removed the case to this Court on October 2,

2019. (Doc. # 1). Amerisure then filed the instant Motion,

seeking to dismiss the case because Dominguez’s claims are

allegedly compulsory counterclaims that should have been

filed    in   the   first   action.       (Doc.   #   4).   Alternatively,

Amerisure asks that this case be transferred to Judge Bucklew

and then consolidated with the first action. (Id.). Amerisure

also seeks either dismissal or abatement of Count II for bad

faith on the grounds that the claim is premature. (Id.).

        After Dominguez failed to timely respond to the Motion,

the Court granted the Motion as unopposed on October 18, 2019,

and closed the case. (Doc. # 7). Dominguez then filed a motion

for reconsideration on October 28, 2019. (Doc. # 10). The

Court granted that motion to the extent the Court reopened

the case and reinstated the Motion. (Doc. # 13). Dominguez

then filed her response to the Motion on November 5, 2019.

(Doc. # 15). The Motion is now ripe for review.




                                      3
II. Discussion

     Amerisure contends that this case should be dismissed

because   Dominguez’s   claims    should     have    been    brought   as

compulsory counterclaims in the first action. (Doc. # 4 at 2-

3). The parties agree that the compulsory counterclaim issue

is controlled by Federal Rule of Civil Procedure 13 (Id.;

Doc. # 15 at 3).

     Federal Rule of Civil Procedure 13 provides:

     A pleading must state as a counterclaim any claim
     that — at the time of its service — the pleader has
     against an opposing party if the claim:
     (A) arises out of the transaction or occurrence
     that is the subject matter of the opposing party’s
     claim; and
     (B) does not require adding another party over whom
     the court cannot acquire jurisdiction.

Fed. R. Civ. P. 13(a)(1).

     To     determine   whether       a   claim     is   a   compulsory

counterclaim, this Court applies the “logical relationship”

test. Under this test, “there is a logical relationship when

‘the same operative facts serve as the basis of both claims

or the aggregate core of facts upon which the claim rests

activates additional legal rights, otherwise dormant, in the

defendant.’” Republic Health Corp. v. Lifemark Hosps. of

Fla., Inc., 755 F.2d 1453, 1455 (11th Cir. 1985)(citation

omitted).



                                  4
     According to Amerisure, the claims in this case are

compulsory     counterclaims     because    “there   is    a   ‘logical

relationship’ between the transaction or occurrence in this

action and the Declaratory Judgment Action.” (Doc. # 4 at 3-

4). Dominguez disagrees. (Doc. # 15 at 4-9). Although she

acknowledges that Amerisure’s complaint in the declaratory

judgment     action   “include[s]         allegations     related   to

[Dominguez’s] May 23, 2017 collision with Shaffer, and her

demand for [underinsured motorist] benefits,” she contends

that “Amerisure’s claim for declaratory relief arises from

the facts surrounding Commercial Pool’s conflicting choice of

[underinsured motorist] limits under the policies.” (Id. at

6). By contrast, Dominguez’s underinsured motorist claim in

this action “arises out of the automobile crash and the

injuries she sustained — not the execution of the insurance

policies between Amerisure and its insured, Commercial Pool.”

(Id.).

     The Court agrees with Amerisure about Count I. There is

clearly a logical relationship between Dominguez’s claim for

underinsured     motorist      benefits    against      Amerisure   and

Amerisure’s declaratory judgment claim against Dominguez. The

declaratory judgment action was precipitated by Dominguez’s

car accident and her subsequent demand for benefits under the


                                   5
insurance policy. That declaratory judgment action seeks to

determine       the   policy     limits     for   underinsured     motorist

benefits, and Dominguez seeks to recover those underinsured

motorist benefits in this action. See 6 Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 1410.1

(3d ed. 2019)(“When the same contract serves as the basis for

both     the    claims     and    the    counterclaims,      the   logical-

relationship standard [] has been satisfied . . . .”); see

also Geico Gen. Ins. Co. v. Graci, 849 So. 2d 1196, 1199 (Fla.

4th DCA 2003)(“Although Graci’s action [seeking underinsured

motorist       benefits]   against      [her   insurer]   is,    indeed,   an

action on the contract of insurance, it is not an action for

a breach of that contract; rather, it is an action filed

pursuant to the contract.”).

        Thus, Count I is a compulsory counterclaim that should

have been brought in the declaratory judgment action. Indeed,

it is common for insureds to file counterclaims regarding

their    entitlement       to    underinsured     motorist      benefits   in

declaratory judgment actions initiated by insurance companies

about the relevant policy. See, e.g., Auto-Owners Ins. Co. v.

Csaszar, 893 F.3d 729, 733 (10th Cir. 2018)(affirming grant

of summary judgment for insurance company where insurance

company sought a declaratory judgment that the daughter of


                                        6
its   insureds     was    not     entitled        to   underinsured     motorist

coverage under her parents’ policy and the daughter filed a

counterclaim seeking a declaration that she was entitled to

such coverage); Country Preferred Ins. Co. v. Lee, 309 F.

Supp.    3d    685,     687   (E.D.    Mo.      2018)(“Because         [plaintiff

insurance company] contends that the [defendant insureds] are

not entitled to [underinsured motorist] coverage, it filed

this declaratory judgment action seeking a declaration that

it was not obligated to pay the [insureds] any amounts under

their    insurance        policies.       The      [insureds]        then     filed

counterclaims, seeking a declaration that                       [the insurance

company] owes them the full amount of the [underinsured

motorist] coverage under each of the three policies and

alleging unjust enrichment, fraud, and vexatious refusal to

pay.”), aff’d, 918 F.3d 587 (8th Cir. 2019); Am. States Ins.

Co. v. LaFlam, 808 F. Supp. 2d 400, 402 (D.R.I. 2011)(“On May

19, 2010, [defendant insured] sent a letter to [plaintiff

insurance      company]       demanding      $1    million      to   settle    her

[underinsured         motorist]     claim       under     the    Policy.       [The

insurance company] filed the instant [declaratory judgment]

action        roughly     three       months       later.       [The    insured]

counterclaimed for breach of contract and bad faith.”).




                                        7
     But     dismissal   with        prejudice      is    inappropriate    as

judgment has not yet been entered in the declaratory judgment

action. See Fed. R. Civ. P. 13 advisory committee note 7 (“If

the action proceeds to judgment without the interposition of

a counterclaim as required by subdivision (a) of this rule,

the counterclaim is barred.”). Instead, the dismissal of

Count I is without prejudice so that Dominguez may seek relief

in   the   declaratory    judgment          action.      See   Five   Percent

Nutrition, LLC v. Get Fit Fast Supplements, LLC, 391 F. Supp.

3d 1093, 1098 (M.D. Fla. 2019)(dismissing claims without

prejudice to asserting the claims as compulsory counterclaims

in the earlier-filed action).

     As for Count II, however, the Court agrees with Dominguez

that the bad faith claim is not a compulsory counterclaim to

the declaratory judgment action. (Doc. # 15 at 8-9). Indeed,

the parties agree the bad faith claim is premature (Id. at 9;

Doc. # 4 at 5-6); thus, it could not have been brought as a

compulsory    counterclaim      at    the    time     Dominguez   filed   her

answer in the declaratory judgment action. See Fed. R. Civ.

P. 13(a)(1) (“A pleading must state as a counterclaim any

claim that — at the time of its service — the pleader has

against an opposing party.” (emphasis added)). Thus, the

Court will not dismiss Count II as a compulsory counterclaim.


                                       8
        Rather, the Court dismisses Count II without prejudice

as premature. “Florida law does not recognize a ‘valid’ bad

faith claim until there has been a determination of the

insurer’s liability and the insured’s damages.” Frantz v.

Century-Nat’l Ins. Co., No. 8:19-cv-969-T-33SPF, 2019 WL

4394083, at *3 (M.D. Fla. Sept. 13, 2019)(citing Dadeland

Depot, Inc. v. St. Paul Fire & Marine Ins. Co., 483 F.3d 1265,

1270 n.3 (11th Cir. 2007); Vest v. Travelers Ins. Co., 753

So. 2d 1270, 1276 (Fla. 2000)). Again, the parties do not

dispute that the bad faith claim is not ripe. (Doc. # 4 at 6;

Doc. # 15 at 9).

        “Thus, the only issue before the Court is whether the

bad   faith   claim     should    be   abated      or   dismissed    without

prejudice.” Frantz, 2019 WL 4394083, at *3; see also Landmark

Am. Ins. Co. v. Studio Imps., Ltd., Inc., 76 So. 3d 963, 964–

65 (Fla. 4th DCA 2011)(“The trial court can decide to either

dismiss the bad faith claim without prejudice or abate the

claim    until   the   underlying      breach      of   contract    issue   is

resolved.”). This Court takes the view that “abating [a] bad-

faith claim, even if it may be in the interest of judicial

economy, is not the proper route. Bringing a premature bad-

faith    claim   is    contrary   to       the   Federal   Rules    of   Civil

Procedure. A plaintiff who has an as-yet unresolved claim


                                       9
for . . . benefits is not ‘entitled to relief’ on its claim

for bad-faith.” Bele v. 21st Century Centennial Ins. Co., 126

F. Supp. 3d 1293, 1296 (M.D. Fla. 2015).

      The Court exercises its discretion to dismiss without

prejudice the prematurely filed claim for bad faith. See Wells

v. State Farm Mut. Auto. Ins. Co., No. 8:13–cv–2355–T–27AEP,

2014 WL 3819436, at *1 n.1 (M.D. Fla. Mar. 18, 2014)(“The

trend in Florida’s appellate courts is to dismiss the bad

faith claim without prejudice, rather than abate it, and the

weight of authority from Florida’s District Courts of Appeal

and Supreme Court supports dismissal.”); Great Am. Assurance

Co.   v.   Sanchuk,   LLC,   No.   8:10–cv–2568–T–33AEP,   2012   WL

195526, at *7 (M.D. Fla. Jan. 23, 2012)(“[W]hen premature

filing of an action cannot be cured by the passing of time —

that is, when the claim is dependent upon the outcome of a

separate     action    —     dismissal   without   prejudice      is

preferred.”).

      Accordingly, it is hereby

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant Amerisure Mutual Insurance Company’s Motion to

      Dismiss, or in the Alternative, Motion to Consolidate,

      and Motion to Dismiss, or in the Alternative, Unopposed




                                   10
      Motion to Abate Plaintiff’s Cause of Action for Bad Faith

      (Doc. # 4) is GRANTED in part.

(2)   Count I is DISMISSED without prejudice as a compulsory

      counterclaim.

(3)   Count II is DISMISSED without prejudice as premature.

(4)   As all claims have been dismissed, the Clerk is directed

      to CLOSE this case.

      DONE and ORDERED in Chambers in Tampa, Florida, this

12th day of November, 2019.




                              11
